DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on July 10, 2019.  Claims 1 – 15 are presented for examination. 
Information Disclosure Statements
The information disclosure statements (IDS) submitted on September 17, 2019 and November 11, 2019 are acknowledged and being considered by the examiner.

Priority
The applicant's claim for benefit of Provisional Patent Application Serial No. 62/697,301 filed July 12, 2018 has been received and acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a system and method for an autonomous storage and retrieval tower.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Claim 1 is an independent claim that recites limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  All limitations outside of the additional elements, further detailed below, constitute an abstract idea of certain methods of organizing human activity for commercial interactions. Claim 1 recites limitations of, 
tracking at least one physical item of one or more physical items; 
receive the input for storing or dispensing the at least one physical item; 
updates whether the at least one physical item was stored or dispensed from the autonomous storage and retrieval tower.
The above limitations, generally describing storing, tracking, and retrieval of items, are considered commercial interactions including sales activities or behaviors, which falls under the enumerated grouping of abstract ideas of certain methods of organizing human activity.
The judicial exception is not integrated into a practical application.  Claim 1 recites additional elements of, 
A system 
an autonomous storage and retrieval tower, the autonomous storage tower including:
a housing; 
a plurality of shelves, each of the shelves configured to support one or more physical items; 
a storage receptacle for receiving the one or more physical items to be stored or for dispensing the one or more physical items; 
an input device;
a fulfillment server in communication with a database;
a processing device, wherein the processing device is in communication with the fulfillment server,

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components and no more than generally linking the use of the judicial exception to a particular technological environment or field of use. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components and generally linking the abstract idea to a technological environment or field of use is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claims are not patent eligible. 
Claims 2 – 8 are dependents of claim 1 and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not application programming interface (API).  The judicial exception in claim 2 is not integrated into a practical application because the additional element amounts merely to applying the judicial exception on generic computer components. The remaining dependent claims recite no additional structure that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components and generally linking the abstract idea to a technological environment or field of use is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.
Claim 9 is parallel in nature to claim 1 but is formulated as a method which comprises the steps, as well as some of the additional elements identified in claim 1.  Accordingly, claim 9 is similarly ineligible. 
Claims 10 – 15 are dependents of claim 9 and are parallel in nature to claims 3 – 8, with the above-noted exception of reciting a method rather than a system.  Accordingly, claims 10 – 15 are rejected as being directed towards ineligible subject matter based upon the same analysis as above.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 – 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20020035515 A1 to Moreno.

Claim 9. Moreno teaches the following limitations, 
A method for integrating an autonomous storage and retrieval tower with a fulfillment system, the method comprising: 
receiving, via a processing device associated with an autonomous storage and retrieval tower ([0030] “a locker 206 (120) with a controller/processor 214(116)”; and Fig. 1), an input from an input device coupled to the autonomous storage and retrieval tower ([0051] “Referring now to FIG. 3, one embodiment of a process by which a customer utilizes the system 100 and/or storage unit 200 to receive and/or drop-off goods for delivery/pick-up is illustrated. As shown for this embodiment, the process begins when a customer communicates a request for goods/services (Block 302) to a system implementing the invention.”), the input device configured to receive an input from a user ([0043] “The kiosk 202 also includes a display 208. Utilizing SVGA touchscreen interfaces, the display 208 may operate as both a data output device and a data input device.”), wherein the input is associated with storing or dispensing a physical item of one or more physical items from the autonomous storage and retrieval tower; ([0051] “Referring now to FIG. 3, one embodiment of a process by which a customer utilizes the system 100 and/or storage unit 200 to receive and/or drop-off goods for delivery/pick-up is illustrated.)
communicating, via the processing device, with a fulfillment server regarding the storing or the dispensing of the physical item in the autonomous storage and retrieval tower ([0047] “the controller 116 is connected via the Internet 106 and communications links 140 and 132 to a server 102 (or in certain embodiments, to a vendor or carrier's server).”), the fulfillment server in communication with a database for tracking physical items within the autonomous storage and retrieval tower (FIG. 1 and [0049] “The server 102 is suitably connected to a database 108...”.  See also [0053] – [0054] teaching the tracking of the status of items that are stored within the locker system.); and 
updating, via the fulfillment server, the database regarding whether the physical item was stored or dispensed from the autonomous storage and retrieval tower.  ([0056] “At this point, the process […] then repeats itself, assigning lockers for the delivery or pick-up of goods, and unassigning lockers upon completion of the requested activity.  See also [0020] “Such data and content is suitably retrieved from a database 108 in communication with the server…”)

Claim 10. Moreno teaches the method of claim 9.  Moreno further teaches, 
further comprising: transmitting, via the processing device, a query to the fulfillment server whether the physical item can be stored in the autonomous storage and retrieval tower; ([0048] “Based upon the received kiosk ID, the server 102 determines which lockers are available at the location…”)
determining, via the fulfillment server, whether the physical item can be stored in the autonomous storage and retrieval tower; and ([0064] “Upon arriving at the storage unit, the carrier appropriately provides the designated tracking code, access code, or other required verifications (Block 418). The storage unit then communicates such code to the service provider server […] whereupon a comparison is conducted with the authorized code (Block 422).) 
transmitting, via the fulfillment server to the processing device, a response regarding authorization to store the physical item in the autonomous storage and retrieval tower, wherein in response to receiving authorization from the fulfillment server, instructing, via the processing device, the autonomous storage and retrieval tower to accept and store the physical item into the autonomous storage and retrieval tower. ([0064] “Upon arriving at the storage unit, the carrier appropriately provides the designated tracking code, access code, or other required verifications (Block 418). The storage unit then communicates such code to the service provider server […] whereupon a comparison is conducted with the authorized code (Block 422).  [0065] When the code/verification input by the carrier is correct, the process continues with the locker being unlocked, and the carrier delivering or picking-up the desired goods and closing the locker (Block 424).”)

Claim 11. Moreno teaches the method of claim 10.  Moreno further teaches,  
wherein in response to denied authorization from the fulfillment server, instructing, via the processing device, the autonomous storage and retrieval tower to reject the physical item from the autonomous storage and retrieval tower.  ([0064] “The storage unit then communicates such code to the service provider server […] (Block 420), whereupon a comparison is conducted with the authorized code (Block 422). If the comparison fails, the carrier is suitably requested to reenter the code/verification (Block 423). […] repeated failures to provide the correct code/verification may result in video images being captured, alarms being sounded, or the system terminating the session (Block 442).”)

Claim 12. Moreno teaches the method of claim 10.  Moreno further teaches,  
further comprising transmitting, via the processing device, a notification whether the physical item can be stored within the autonomous storage and retrieval tower. ([0096] “Assuming the authorizations are complete, the server then directs the kiosk/processor to unlock the locker(s) in which goods designated for the customer are stored. A notification may also be provided to the customer of the locker number and/or location.”  See also example scenario in [0070] – [0072] describing determining locker requirements, reserving the locker in a database, and notifying the customer.) 

Claim 13. Moreno teaches the method of claim 9.  Moreno further teaches,  
further comprising: transmitting, via the processing device, a query to the fulfillment server whether the physical item can be dispensed from the autonomous storage and retrieval tower; ([0068] “When the customer desires to receive his delivered goods, the customer suitably enters the access code or other verification (Block 430).”)
determining, via the fulfillment server, whether the physical item can be dispensed from the autonomous storage and retrieval tower; and ([0068] “The system then verifies the accuracy of such access code/verification (Block 432).  […] When the access code/verification is correct, the locker is unlocked and the customer is then allowed to retrieve the goods (Block 436).”)
transmitting, via the fulfillment server to the processing device, a response regarding authorization to dispense the physical item in the autonomous storage and retrieval tower, wherein in response to receiving authorization from the fulfillment server, instructing, via the processing device, the autonomous storage and retrieval tower to dispense the physical item from the autonomous storage and retrieval tower. ([0068] “When the access code/verification is correct, the locker is unlocked and the customer is then allowed to retrieve the goods (Block 436).”)

Claim 14. Moreno teaches the method of claim 13.  Moreno further teaches,
in response to receiving denied authorization from the fulfillment server, instructing, via the processing device, the autonomous storage and retrieval tower to withhold dispensing the physical item from the autonomous storage and retrieval tower. ([0068] “If the access code/verification is incorrect appropriate measures are taken (as provided for in the case of the deliverer's failed verification) (Block 434).”   See also [0095] “Based upon the requirements of the shipping arrangements specified by the vendor and/or the carrier, a refusal to provide a signature may result in the delivery to the customer being denied and access to the goods in the locker withheld until such signature is provided.”)

Claim 15. Moreno teaches the method of claim 13.  Moreno further teaches,
further comprising transmitting, via the processing device, a notification whether the physical item is dispensable from the autonomous storage and retrieval tower.  ([0096] “Assuming the authorizations are complete, the server then directs the kiosk/processor to unlock the locker(s) in which goods designated for the customer are stored. A notification may also be provided to the customer of the locker number and/or location.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020035515 A1 to Moreno (hereafter Moreno) in view of US 20140330603 A1 to Corder et al (hereafter Corder).

Claim 1. Moreno discloses a system comprising: 
an autonomous storage and retrieval tower, the autonomous storage tower including: 
a housing; ([0022] “each locker 120 provides an enclosure”)
a storage receptacle for receiving the one or more physical items to be stored by the autonomous storage and retrieval tower or for dispensing the one or more physical items from the autonomous storage and retrieval tower; 
an input device for receiving an input from a user for storing or dispensing a physical item of the one or more physical items within the autonomous storage and retrieval tower; and ([0043] “The kiosk 202 also includes a display 208. Utilizing SVGA touchscreen interfaces, the display 208 may operate as both a data output device and a data input device.”)
a processing device ([0030] “a locker 206 (120) with a controller/processor 214(116)”; and Fig. 1); 
a fulfillment server in communication with a database for tracking at least one physical item of one or more physical items within the autonomous storage and retrieval tower; and (FIG. 1 and [0049] “The server 102 is suitably connected to a database 108...”.  See also [0053] – [0054] teaching the tracking of the status of items that are stored within the locker system.)
wherein the processing device is in communication with the fulfillment server ([0047] “the controller 116 is connected via the Internet 106 and communications links 140 and 132 to a server 102 (or in certain embodiments, to a vendor or carrier's server).” ), the processing device configured to: 
receive the input from the input device for storing or dispensing the at least one physical item within the autonomous storage and retrieval tower; ([0051] “Referring now to FIG. 3, one embodiment of a process by which a customer utilizes the system 100 and/or storage unit 200 to receive and/or drop-off goods for delivery/pick-up is illustrated. As shown for this embodiment, the process begins when a customer communicates a request for goods/services (Block 302) to a system implementing the invention.”)
communicate with the fulfillment server regarding the storing or the dispensing of the at least one physical item in the autonomous storage and retrieval tower, ([0056] “Once the customer has removed the goods from the 
wherein the fulfillment server updates the database regarding whether the at least one physical item was stored or dispensed from the autonomous storage and retrieval tower. ([0056] “At this point, the process […] then repeats itself, assigning lockers for the delivery or pick-up of goods, and unassigning lockers upon completion of the requested activity.  See also [0020] “Such data and content is suitably retrieved from a database 108 in communication with the server…”)
Regarding the following limitation,
a plurality of shelves, each of the shelves configured to support one or more physical items; 
Moreno teaches, see at least [0022], “FIG. 1, the system 100 permits any number, size, shape and type of locker to be utilized.”, which suggests that the locker housing contains a plurality of shelves configured to support one or more physical items.  However, to the extent that Moreno does not explicitly teach the limitation of a plurality of shelves configured to support one or more physical items, Corder teaches, see at least [0081] and FIG. 6, “The locker cabinet 602 may comprise standard locker sizes 608 or a locker size that varies with different spacing heights between the shelves of the individual lockers.” and [0082] “… the locker area may be configured such that a locker operator can add or remove shelves thus configuring the optimal size of a locker for storing goods for later pickup.”.  The teachings of Corder are applicable to Moreno as they both share characteristics and capabilities, namely, they are directed to locker systems for storage and retrieval of items.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the plurality of shelves configured to support physical items as taught by Corder in the system of Moreno, since the claimed invention is merely a 

Claim 2.  Moreno, in view of Corder, teaches the system of claim 1.  Moreno further teaches, 
wherein the autonomous storage and retrieval tower includes an application programming interface (API) to communicate with the fulfillment server. ([0110] “Additionally, the kiosk control application 804 controls interfacing between the kiosk and the server including locker access (i.e., unlocks/locks the lockers), and communications between the server and the kiosk. These applications 802, 804 in combination control the operations of the kiosk.  Additionally, these applications interface with other, commercially available software applications and devices, in order to provide the before mentioned features and functions…”)  

Claim 3. Moreno, in view of Corder, teaches the system of claim 1.  Moreno further teaches, 
wherein the processing device is further configured to: transmit a query to the fulfillment server whether the at least one physical item can be stored in the autonomous storage and retrieval tower, ([0048] “Based upon the received kiosk ID, the server 102 determines which lockers are available at the location…”)
wherein the fulfillment server determines whether the at least one physical item can be stored in the autonomous storage and retrieval tower and transmits a response regarding authorization to store the at least one physical item in the autonomous storage and retrieval tower to the processing device, and ([0064] “Upon arriving at the storage unit, the carrier appropriately provides the designated tracking code, access code, or other required verifications (Block 418). The storage unit then communicates such code to the service provider server […] whereupon a 
wherein in response to receiving authorization from the fulfillment server, the processing device instructs the autonomous storage and retrieval tower to accept and store the at least one physical item in the autonomous storage and retrieval tower. ([0065] “When the code/verification input by the carrier is correct, the process continues with the locker being unlocked, and the carrier delivering or picking-up the desired goods and closing the locker (Block 424).”

Claim 4. Moreno, in view of Corder, teaches the system of claim 3.  Moreno further teaches,  
wherein in response to denied authorization from the fulfillment server, the processing device instructs the autonomous storage and retrieval tower to reject the at least one physical item from the autonomous storage and retrieval tower.  ([0064] “The storage unit then communicates such code to the service provider server […] (Block 420), whereupon a comparison is conducted with the authorized code (Block 422). If the comparison fails, the carrier is suitably requested to reenter the code/verification (Block 423). […] repeated failures to provide the correct code/verification may result in video images being captured, alarms being sounded, or the system terminating the session (Block 442).”)

Claim 5. Moreno, in view of Corder, teaches the system of claim 3.  Moreno further teaches, 
wherein the processing device is further configured to transmit a notification whether the at least one physical item can be stored within the autonomous storage and retrieval tower. ([0096] “Assuming the authorizations are complete, the server then 

Claim 6.  Moreno, in view of Corder, teaches the system of claim 1.  Moreno further teaches, 
wherein the processing device is further configured to: transmit a query to the fulfillment server whether the at least one physical item can be dispensed from the autonomous storage and retrieval tower, ([0068] “When the customer desires to receive his delivered goods, the customer suitably enters the access code or other verification (Block 430).”)
wherein the fulfillment server determines whether the at least one physical item can be dispensed from the autonomous storage and retrieval tower and transmits a response regarding authorization to dispense the at least one physical item from the autonomous storage and retrieval tower to the processing device, and ([0068] “The system then verifies the accuracy of such access code/verification (Block 432).  […] When the access code/verification is correct, the locker is unlocked and the customer is then allowed to retrieve the goods (Block 436).”)
wherein in response to receiving authorization from the fulfillment server, the processing device instructs the autonomous storage and retrieval tower to dispense the at least one physical item from the autonomous storage and retrieval tower. ([0068] “When the access code/verification is correct, the locker is unlocked and the customer is then allowed to retrieve the goods (Block 436).”)

Claim 7.  Moreno, in view of Corder, teaches the system of claim 6.
wherein in response to receiving denied authorization from the fulfillment server, the processing device instructs the autonomous storage and retrieval tower to withhold dispensing of the at least one physical item from the autonomous storage and retrieval tower. ([0068] “If the access code/verification is incorrect appropriate measures are taken (as provided for in the case of the deliverer's failed verification) (Block 434).”   See also [0095] “Based upon the requirements of the shipping arrangements specified by the vendor and/or the carrier, a refusal to provide a signature may result in the delivery to the customer being denied and access to the goods in the locker withheld until such signature is provided.”)

Claim 8.  Moreno, in view of Corder, teaches the system of claim 6.  Moreno further teaches,
wherein the processing device is further configured to transmit a notification indicating whether the at least one physical item is dispensable from the autonomous storage and retrieval tower.  ([0096] “Assuming the authorizations are complete, the server then directs the kiosk/processor to unlock the locker(s) in which goods designated for the customer are stored. A notification may also be provided to the customer of the locker number and/or location.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628